                  UNITED STATES DISTRICT COURT
                  SOUTHERN DISTRICT OF GEORGIA
                        SAVANNAH DIVISION

JABBAR MUHAMMAD ALI WILLIAMS,            )
                                         )
     Plaintiff,                          )
                                         )
v.                                       )           CV419-136
                                         )           CV419-137
IAN HEAP, et al.,                        )           CV419-138
                                         )           CV419-145
      Defendants.                        )           CV419-146
                                         )           CV419-147
                                         )

                                 ORDER

     On April 19, 2019, this Court recommended the dismissal of a

complaint filed by plaintiff against multiple defendants because he failed

to comply with a Court order and failed to update his address with the

Court. CV419-061, doc. 5. That recommendation was adopted by the

assigned District Judge on May 10, 2019 when plaintiff failed to file

objections. Id., doc. 7. Plaintiff has since filed a series of cases alleging

factually similar circumstances against several of the defendants in the

previous cases. He has also filed a motion to proceed in forma pauperis

in each of these cases.    These applications, however, do not contain

sufficient indicia of indigency.      Plaintiff acknowledges that he is

employed, but inconsistently reports his income as $500 weekly (CV419-
136, doc. 2); and $1500 weekly (CV419-145, doc. 2)). He variously claims

no living expenses (CV419-136, doc. 2); and expenses totaling $1850 per

month (CV419-145, doc. 2). He indicates that he has debts and financial

obligations to Memorial Hospital, Candler Hospital, and Curtis V. Cooper

(see e.g., CV419-146, doc. 2 at 2) but does not indicate the amount of

those debts or whether he is on any payment schedule.                          He also

inconsistently claims no other income and some other income. Compare

CV491-145 with CV419-147.

      Wary of indigency claims where information appears inconsistent

or incomplete, and cognizant of how easily one may consume a public

resource with no financial skin in the game,1 this Court demands




1
   “[A] litigant whose filing fees and court costs are assumed by the public ... lacks an
economic incentive to refrain from filing frivolous, malicious, or repetitive lawsuits.”
Neitzke v. Williams, 490 U.S. 319, 324 (1989). Courts thus deploy appropriate
scrutiny. See Hobby v. Beneficial Mortg. Co. of Va., 2005 WL 5409003 at *7 (E.D. Va.
June 3, 2005) (debtor denied IFP status where, although she was unable to find
employment as a substitute teacher, she had not shown she is unable to work and
earn income in other ways); In re Fromal, 151 B.R. 733, 735 (E.D. Va. 1993) (denying
IFP application where debtor was licensed attorney and accountant and she offered
no reason why she cannot find employment), cited in In re Zow, 2013 WL 1405533 at
*2 (Bkrtcy. S.D. Ga. Mar. 4, 2013) (denying IFP to “highly educated” bankruptcy
debtor who, inter alia, had “not shown he is physically unable to work or earn income
in other ways.”); Nixon v. United Parcel Service, 2013 WL 1364107 at *1-2 (M.D. Ga.
Apr. 3, 2013) (court examined income and expenses on long-form IFP affidavit and
determined that plaintiff in fact had the ability to pay the court’s filing fee); Swain v.
Colorado Tech. Univ., 2014 WL 3012730 at *1 n. 1 (S.D. Ga. May 14, 2014).

                                            2
supplemental information from dubious IFP movants. See, e.g., Kareem

v. Home Source Rental, 986 F. Supp. 2d 1345 (S.D. Ga. 2013); Robbins v.

Universal Music Grp., 2013 WL 1146865 at *1 (S.D. Ga. Mar.19, 2013).2

      To that end, it tolerates no lies. Ross v. Fogam, 2011 WL 2516221

at *1 (S.D. Ga. June 23, 2011) (“Ross, a convicted criminal, chose to

burden this Court with falsehoods, not honesty. The Court thus rejects

Ross's show cause explanation, as it is clear that he purposefully chose to

disguise his filing history and financial status.”); Johnson v. Chisolm,

2011 WL 3319872 at *1 n. 3 (S.D. Ga. Aug. 1, 2011) (“This Court does

not hesitate to invoke dismissal and other sanctions against inmates who

lie to or otherwise deceive this Court.”); see also Moss v. Premiere Credit

of North America, LLC, 2013 WL 842515 (11th Cir. Mar. 6, 2013)

(“Moss's [IFP on appeal] motion is DENIED because her allegation of

poverty appears to be untrue in light of her financial affidavit and filings




2
   See also Lister v. Dep’t of Treasury, 408 F.3d 1309, 1313 (10th Cir. 2005) (court did
not abuse its discretion by denying status to Social Security benefits claimant seeking
judicial review of Commissioner's benefits denial; claimant, after having been
specifically instructed on how to establish IFP status, failed to fill out proper forms or
otherwise provide court with requisite financial information); Mullins v. Barnhart,
2010 WL 1643581 at *1 (D. Kan. Mar, 30, 2010) (denying, after scrutinizing IFP
affidavit’s financial data, leave to proceed IFP on financial ability grounds).

                                            3
in the district court.”).3       Plaintiff’s applications for IFP status omit

material details and conflict with each other. He therefore must disclose4



3
   Furthermore, liars may be prosecuted. See United States v. Dickerson, CR608-36,
doc. 1 (S.D. Ga. Dec. 11, 2008) (§ 2255 movant indicted for perjury for knowingly
lying in his motion seeking collateral relief from his conviction); id., doc. 47 (guilty
verdict), cited in Colony Ins. Co. v. 9400 Abercorn, LLC, 866 F. Supp. 2d 1376, 1378 n.
2 (S.D. Ga. 2012) (collecting sanction cases).
4
    Three important points must be underscored here:

    First, proceeding [IFP] in a civil case is a privilege or favor granted by the
    government. Rowland v. California Men's Colony, Unit II Men's Advisory
    Council, 506 U.S. 194, 198, 113 S.Ct. 716, 121 L.Ed.2d 656 (1993). Second, the
    statute reads that the court “may authorize the commencement” of an action.
    28 U.S.C. § 1915(a)(1). The grant, denial, or other decision concerning an
    [IFP] application requires the court to exercise discretion. Denton v.
    Hernandez, 504 U.S. 25, 31, 112 S.Ct. 1728, 118 L.Ed.2d 340 (1992); see also
    Lee v. McDonald's Corp., 231 F.3d 456, 458 (8th Cir.2000) (explaining the
    purpose of 28 U.S.C. § 1915 and stating the decision of whether to grant or
    deny in [IFP] s status under 28 U.S.C. § 1915 is discretionary).

Lafontaine v. Tobin, 2013 WL 4048571 at *1 (N.D. Iowa Aug. 9, 2013) (emphasis
added); see also Marceaux v. Democratic Party, 79 F. App’x 185, 186 (6th Cir.
2003) (no abuse of discretion when court determined plaintiff could afford to pay
the filing fee without undue hardship because he has no room and board expenses,
owns a car, and spends the $250.00 earned each month selling plasma on
completely discretionary items).

  Lafontaine also extended to non-prisoner IFP movants a pay-to-play,
installment payment plan analogous to what Congress imposed upon prisoners
under its Prison Litigation Reform Act (PLRA), which is expressed in statutory
provisions like § 1915 (a)(1), (b)(1)(2). Lafontaine, 2013 WL 4048571 at *2; see
also Kelner v. Harvin, 2010 WL 2817262 at *1 n. 5 (D. Kan. July 16, 2010) (It has
been held that the exhaustion, full/initial partial payment, and three-strikes
provisions of the current [IFP] statutes do not apply to [IFP] litigants who are not
prisoners. Nevertheless, several courts including the Tenth Circuit have applied
this subsection which does not refer to prisoners, to suits brought by non
prisoners.”). The Court is considering likewise here, since cost-free litigation too
easily enables recreational, if not nuisance, litigation. That further necessitates
more detailed financial data from the plaintiff.
                                           4
the following information within 14 days from the date of this Order:

  (1)     The value of the income he received in business, profession,
          or other self-employment, rent payments, interest, or
          dividends;

  (2)     What he spends each month for basic living expenses such as
          food, clothing, shelter, and utilities, and the dollar value of
          any public or private assistance he may receive;

  (3)     Whether he possesses a cellular telephone and any home
          electronics equipment (include estimated value and related
          carrying expenses, such as carrier and subscription fees);

  (4)     Whether he has any credit or debit cards;

  (5)     Whether he is the account owner, or has signature power, as
          to any accounts with a bank or other financial institution;

  (6)     Whether he anticipates any (within the next year) future
          income;

  (7)     A list of any other cases showing an indigency-based, filing fee
          reduction or waiver granted by any other court (include the
          full case name, case number and the name of the court
          granting same).

        Providing this information will better illuminate Plaintiff’s true

financial condition. In that regard, he must again declare the facts he

pleads to be true, and sign his name to that declaration -- under penalty

of perjury. If he does not use a preprinted IFP form to respond (hence, if

he uses a blank sheet of paper), he must insert this above his signature:

“I declare under penalty of perjury under the laws of the United States of
                                      5
America that the foregoing is true and correct. Executed on (date).” 28

U.S.C. § 1746(1). The Clerk is DIRECTED to serve with this Order a

blank IFP form for Plaintiff’s convenience. Failure to comply with this

directive will result in a recommendation of dismissal on IFP-deficiency

grounds alone. Kareem v. Home Source Rental, 2014 WL 24347 at *1

(S.D. Ga. Jan. 2, 2014).

        Since the deficiencies described above apply to all of Williams’ IFP

applications, he must supplement all of them. Rather than file separate

documents in each of his cases, Williams is DIRECTED to file a single

document disclosing the requested information listing the numbers of

each case he wishes to pursue IFP. The Court will construe his failure to

include any of his pending cases as a voluntary dismissal of the omitted

case.    The Clerk is DIRECTED to enter that document in each of

Williams’ listed cases. The Court will then determine his eligibility to

proceed in forma pauperis.

        SO ORDERED, this 5th day of August, 2019.



                                    ______________________________
                                    __
                                     __________________________
                                    CHR
                                      RISTOPH E L. RAY
                                     HRISTOPHER
                                           P ER
                                           PH
                                    UNITED STATES MAGISTRATE JUDGE
                                    SOUTHERN DISTRICT OF GEORGIA

                                      6
